DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s Amendments, filed 1/03/2022, to claims 1 acknowledged by Examiner. 
Claims 1-9 are now pending.
Response to Arguments	
Argument:
	Applicant asserts that the amendments of claim 1 overcome the combination of Lynott in view of Ponce because Ponce does not provide teachings for two separate loops (Remarks 5-6).
	Examiner’s Response:
Applicant's arguments filed 1/03/2022 have been fully considered but they are not persuasive. The interpretation of the combination of Lynott in view of Ponce has been clarified below in accordance with the amended language. While Ponce does not teach two separate loops, the teachings of Ponce provides teachings of providing a loop (220) on a support band (208) to receive through a band (212); such that this teaching when applied to the invention of Lynott for providing this loop attachment to the two separate bands (33) results in the device having two separate loops (220) when combined. Lynott as seen in the rejection below provides for having the pair of adjustable bands (33) being spaced apart from each other at an attachment at a support band (28) and are spaced apart about the user’s ankle. Thus the disclosures of Lynott and Ponce as combined find the currently amended language obvious.
	

Examiner’s Notes
	All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lynott (US 6,428,495) in view of Ponce (US 2015/0119781).
Regarding claim 1, Lynott discloses a device for assisting with hip, knee and ankle flexion, the device comprising: a belt (12) configured to be worn around a waist of a user (Figures 1-2); a knee cuff (28) configured to wrap around a knee of the user (Figures 1-2) and positioned below the belt; a foot wrap (52) configured to wrap around a foot of the user and positioned below the knee cuff (Figures 1-2); a two pairs of adjustable bands wherein the first pair (33) each have a first end adjustably connected to the belt (via 22, 31, 32; Col. 4, lines 20-32) and a second end securedly fixed to the knee cuff (Figures 1-2; Col. 4, lines 20-32) and a second pair (54) each have a first end adjustably connected to the knee cuff and a second end securedly fixed to the foot wrap (Figures 1-2); an ankle wrap (53) configured to wrap around an ankle of the user and positioned between the knee cuff and the foot wrap (Figures 1-2); and whereby, triple flexion occurs in the hip, knee and ankle of the user during the swing phase of walking when the user has the belt wrapped around the user's waist, the knee cuff wrapped around the user's knee, the ankle wrap wrapped around the user's ankle and the foot wrap wrapped around the user's foot (Figures 1-2; Abstract; Col. 1, lines 37-42).
Lynott does not disclose wherein the ankle wrap has two loops spaced from one another, wherein each loop receives there through one of the second pair of adjustable bands to space each of the second pair of adjustable bands about a user's ankle
Lynott does disclose that the pair of adjustable bands (33) are spaced apart from each other about the user’s ankle (33) and are secured to the lateral support band (28) to enable this spacing (Fig. 2 and Col. 4 lines 20-34).
However, Ponce further teaches a brace assembly wherein an ankle wrap has an analogous lateral support band (208) (Fig. 4A-5) which comprises has a loop (220) (Fig. 4A-5) for receiving there through an analogous band (212) that extends from an analogous knee cuff (204) to an analogous foot wrap (206). 
Therefore it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the connection between the each of the pair of adjustable bands (33) and the lateral support band (28) of Lynott to be via the loop (220) as taught by Ponce, for providing a sliding connection while keeping the device in a somewhat controlled position ([0083] Ponce); thus as combined Lynott in view of Ponce discloses wherein the ankle wrap has two loops (220) spaced from one another, wherein each loop (220) receives there through one of the second pair of adjustable bands (33) to space each of the second pair of adjustable bands (33) about a user's ankle.
Regarding claim 8, Lynott in view of Ponce discloses the invention of claim 1 above.
Lynott does not disclose the ankle wrap has a hook and loop fastener to fasten the ankle wrap around the user’s ankle. 
However, Ponce further teaches a brace assembly wherein an ankle wrap (208) has a hook and loop fastener (216) to fasten the ankle wrap around the user’s ankle ([0073]).  
Therefore it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide the device of Lynott wherein the ankle wrap has hook and loop fasteners, as taught by Ponce, for providing adjustable connection to the ankle.
Regarding claim 9, Lynott in view of Ponce discloses the invention of claim 1 above.
Lynott does not disclose the foot wrap has a hook and loop fastener to fasten the foot wrap around the user’s foot. 
However, Ponce further teaches a brace assembly wherein a foot wrap (206) has a hook and loop fastener (216) to fasten the foot wrap around the user’s foot ([0073]).  
Therefore it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide the device of Lynott wherein the foot wrap has hook and loop fasteners, as taught by Ponce, for providing adjustable connection to the foot.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lynott (US 6,428,495) in view of Ponce (US 2015/0119781) in view of Joyce (US 4,252,112).
Regarding claim 2, Lynott in view of Ponce discloses the invention of claim 1 above.
Lynott in view of Ponce does not disclose the belt is v-shaped. 
However, Joyce teaches a strap device for assisting the hip, knee and foot movement wherein the belt is v-shaped (Figure 1; Col. 3, lines 30-65). 
Therefore it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the device of Lynott and Ponce wherein the belt is v-shaped as taught by Joyce for better maintaining position of the device.
Regarding claim 3, Lynott in view of Ponce and Joyce discloses the invention of claim 2 above.
Lynott further discloses wherein the belt is fastened to the user’s waist using a hook and loop fastener (19; Col. 3, lines 64-67).
Regarding claim 4, Lynott in view of Ponce and Joyce discloses the invention of claim 3 above.
Lynott discloses the belt has a padded underside (18) (Col. 3 lines 60-63).	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lynott (US 6,428,495) in view of Ponce (US 2015/0119781) in view of Cooper (US 1,548,711).
Regarding claim 5, Lynott in view of Ponce discloses the invention of claim 1 above.
Lynott in view of Ponce does not disclose the knee cuff has a u-shaped cut out. 
However, Cooper teaches a leg and foot developer having a knee cuff with a u-shaped cut out (Figure 5). 
Therefore it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide the device of Lynott and Ponce wherein the knee cuff has a u-shaped cut out as taught by Cooper to better fit and conform to the user’s knee. 	
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lynott (US 6,428,495) in view of Ponce (US 2015/0119781) in view of Cooper (US 1,548,711) in view of Frangi (US 2004/0199095).
Regarding claim 6, Lynott and Ponce and Cooper disclose the invention of claim 5 above.
Lynott in view of Ponce and Cooper does not disclose the knee cuff has a plurality of stiffening members. 
However, Frangi teaches a knee band having a plurality of stiffening members (4; [0025], [0027]). 
Therefore it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to provide the device of Lynott and Ponce and Cooper wherein the knee cuff has a plurality of stiffening members as taught by Frangi to define a central area fitting over the knee and provide support to the knee. 	
Regarding claim 7, Lynott in view of Ponce, Cooper, and Frangi discloses the invention of claim 6.
Lynott further discloses the knee cuff has a hook and loop fastener to fasten the knee cuff around the user’s knee (27; Figures 1-2).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        6/13/2022

/KERI J NELSON/Primary Examiner, Art Unit 3786